*322ORDER
The Disciplinary Review Board on July 28, 1998, having filed with the Court its decision concluding that MERIDITH P. SOL-VIBILE of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1995, should be suspended from the practice of law for a period of six months for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation); and good cause appearing;
It is ORDERED that MERIDITH P. SOLVIBILE is hereby suspended from the practice of law for a period of six months and until further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.